       Case 1:12-cr-00489-RA Document 49 Filed 10/10/19 Page 1 of 1


                               The Law Office of
                               James M. Branden
                                551 Fifth Avenue
                            New York, New York 10176
                                Tel. 212-286-0173
                                Fax 212-286-0495




                                   October 10, 2019


Hon. Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

     Re:   United States v. Paul Calder LeRoux, 12 Cr. 489 (RA)
           (SDNY); United States v. Paul Calder LeRoux, 14 Cr. 75
           (RA) (D. Minn)

Dear Judge Abrams:

     In mid-July, I was retained by the defendant, Mr. LeRoux, in
the above-referenced matters. Shortly thereafter, I moved to
adjourn the dates by which objections to the Pre-Sentence Report
("PSR") were due and the sentencing. The Court granted that request
and objections to the PSR were due on August 12,            2019 and the
sentencing was adjourned to October 25, 2019.

     Objections to the PSR have been filed but the parties are
still discussing various matters pertaining to the sentencing and
need more time to do so.   With the consent of the government, I
request that the sentencing be adjourned to the second week of
December, any day but Thursday, December 12, which is to say, the
parties are available December 9, 10, 11 or 13.



                                   Respectfully submitted,


                              ~~             M. Branden
